Cite as 2022 Ark. 64
                       SUPREME COURT OF ARKANSAS
                                                   Opinion Delivered March   17, 2022
 IN RE ADMINISTRATIVE PLANS FOR
 JUDICIAL DISTRICT AND CIRCUIT
 COURTS




                                           PER CURIAM

       Pursuant to Administrative Orders Nos. 14 and 18, administrative plans have been

submitted by all judicial circuits and all judicial districts.

       Today we approve the following plans: Second District, Third District, Fifth District,

Sixth District (Fort Smith), Sixth District (Greenwood), Seventh District, Eighth District,

Fourteenth District, Twenty-Second District, Twenty-Fifth District, Twenty-Ninth District,

Thirtieth District, Thirty-Second District, Thirty-Third District, Thirty-Fourth District,

Thirty-Fifth District, Thirty-Ninth District, Forty-First District, Arkansas County (Northern

District), Arkansas County (Southern District), Howard County, Little River County,

Monroe County (Brinkley), Monroe County (Clarendon/Holly Grove), Pike County, and

Sevier County.

       All approved administrative plans are effective retroactive to January 1, 2022.

       Pursuant to Administrative Orders Nos. 14 and 18, the plans currently in effect for

the courts whose administrative plans have not yet been approved shall remain in full force

until a plan is approved.